DETAILED ACTION
In the Final Rejection mailed 3/24/2021:
Claims 1, 3-10, and 12-13 were rejected.
Claims 2 and 11 were cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/2021 has been entered.
Response to Amendment
The amendment to the claims filed 7/23/2021 has been entered:
Claims 1, 3-10, and 12-15 are active.
Claims 14-15 are new.
Claims 2 and 11 are cancelled.
Response to Arguments
Applicant’s arguments, filed 7/23/2021, with respect to the rejections of claims 1, 3-10, and 12-13 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejections of claims 1, 3-10, and 12-13 have been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

This is best shown in Figs. 4A-4C. In Fig. 4A, the biasing device (310) biases the arm (320) and the supporter (330) in a first direction (210) towards the inner wall (110a) of the tube (110) such that the supporter (330) is pushed into a first position in which the supporter (330) is in contact with the flying object (10). As the flying object (10) progresses forward (in direction 213), the supporter (330) is maintained in the first position against the flying object (10) with the arm (320) extending at an angle that is less than 90 degrees with respect to the inner wall (110a) of the tube (110) until such time that the supporter (330) enters a joint section (30) of the flying object (10) as shown in Fig. 4B, which allows the supporter (330) to move to a second position, under the influence of the biasing device (310), in which the arm (320) is substantially orthogonal to the inner surface (110a) of the tube (110). Since the arm (320) is now substantially orthogonal to the inner wall (110a) of the tube (110), the supporter (330) is actually further from the inner wall (110a) of the tube (110) than it was in the first position, despite being biased to move toward the inner wall (110a) of the tube (110) by the biasing device (310). In Fig. 4C, the biasing device (310) is shown to have continued to bias the arm (320) and the supporter (330) toward the inner wall (110a) of the tube (110) such that the supporter (330) no longer contacts the flying object (10).
Contrarily, while the closest prior art of Hamalian (US 8256339) discloses a launch tube with a tube, a plurality of fixed rails, and a plurality of guides with a supporter, an arm, and a biasing device, the 
Other relevant prior art, such as Paul (US 7624669), fails to disclose the claimed invention, at least because the supporter (406) is continually spring biased against the flying object (206), as shown in Figs. 4A and 4B, such that any movement of the flying object (206) results in rotation of the supporter (406), even without any change in the distance between the inner wall of the tube (202) and the flying object (10), similar to Hamalian. As such, the supporter again does not, and cannot, move toward the inner wall of the tube from a first position in which the supporter contacts the flying object through a second position that is further from the inner wall of the tube than the first position in a second direction, the second direction extending from the inner wall of the tube to the flying object, as now claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3-10, and 12-15 are allowed. Claims 2 and 11 are cancelled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641